          Case 1:19-cv-10556-TSH Document 52 Filed 09/14/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                  WORCESTER DIVISION

DEREK JACKSON on behalf of themselves
and others similarly situated,

           Plaintiff,                               Civil Action No. 1:19-cv-10556-TSH
v.

SUNPATH, LTD., ANDREW GARCIA,
NATIONAL AUTO PROTECTION CORP.,
and WILLIAM T. FINNERAN,

           Defendants.

                DEFENDANT SUNPATH, LTD. AND ANDREW GARCIA’S
               ASSENTED-TO REQUEST TO CONTINUE HEARING DATE
       Defendants SunPath, Ltd., and Andrew Garcia, by and through their undersigned counsel,

respectfully request that this Court continue the motion hearing on Plaintiff’s Motion to Set

Aside Order on Motion to Stay – which is currently set for October 1, 2020 – to one of the

following dates: October 8, 14, or 15, 2020.

       The Court set the motion date by a notice issued September 3, 2020 (Dkt. # 51).

       As grounds for this motion (the “Motion”), Defendants SunPath, Ltd., and Andrew

Garcia assert that a short continuance of the motion hearing is required to accommodate the

schedule of Defendant SunPath, Ltd., and Andrew Garcia’s lead counsel, who has a conflicting

hearing in another court on that date.

       Counsel for all affected parties have conferred, and they have confirmed that the

following dates are currently available for a motion hearing: October 8, 14, and 15, 2020.

       No party will be prejudiced if this Motion is allowed. Indeed, Plaintiff has assented to

this Motion.

       WHEREFORE, Defendants SunPath, Ltd., and Andrew Garcia respectfully request that



                                                1
         Case 1:19-cv-10556-TSH Document 52 Filed 09/14/20 Page 2 of 3



the Court allow this Motion and reschedule the scheduling conference (currently set for October

1, 2020) for one of the dates requested above.



Dated: September 14, 2020                            Respectfully submitted,

                                                     SUNPATH, LTD., and ANDREW GARCIA

                                                     By their attorneys,

                                                     /s/ Stephen D. Riden
                                                     Stephen D. Riden, BBO No. 644451
                                                     sriden@beckreed.com
                                                     BECK REED RIDEN LLP
                                                     155 Federal St., Suite 1302
                                                     Boston, MA 02110
                                                     Tel: (617) 500-8660
                                                     Fax: (617) 500-8665

                                                     Beth-Ann E. Krimsky
                                                     (Pro Hac Vice Admission)
                                                     beth-ann.krimsky@gmlaw.com
                                                     Lawren Zann
                                                     (Pro Hac Vice Admission)
                                                     lawren.zann@gmlaw.com
                                                     GREENSPOON MARDER LLP
                                                     200 East Broward Blvd, Suite 1800
                                                     Fort Lauderdale, FL 33309
                                                     Tel: (954) 527-2427
                                                     Fax: (954) 333-4027


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that this Motion has been filed through the CM/ECF system on
September 14, 2020, and will be served electronically to the registered participants as identified
on the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                     /s/ Stephen D. Riden
                                                     Stephen D. Riden




                                                 2
         Case 1:19-cv-10556-TSH Document 52 Filed 09/14/20 Page 3 of 3



                                L.R. 7.1(a)(2) CERTIFICATE

        I certify pursuant to Local Rule 7.1(a)(2) that, on September 10 & 14, 2020, counsel for
the parties conferred by email and attempted in good faith to resolve or narrow the issues
presented by this Motion. Plaintiff’s counsel has indicated that Plaintiff assents to the relief
requested in this Motion.

                                                 /s/ Stephen D. Riden




                                                3
